ICJ_153_AccessPacificOcean_BOL_CHL_2014-07-15_ORD_01_NA_00_EN.txt.                         COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                      OBLIGATION DE NÉGOCIER
                    UN ACCÈS À L’OCÉAN PACIFIQUE
                              (BOLIVIE c. CHILI)


                       ORDONNANCE DU 15 JUILLET 2014




                               2014
                        INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                             (BOLIVIA v. CHILE)


                           ORDER OF 15 JULY 2014




2 CIJ1069.indb 1                                         2/03/15 10:08

                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                                (Bolivie c. Chili), ordonnance du 15 juillet 2014,
                                            C.I.J. Recueil 2014, p. 475




                                                Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                                   (Bolivia v. Chile), Order of 15 July 2014,
                                          I.C.J. Reports 2014, p. 475




                                                                                1069
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071183-8




2 CIJ1069.indb 2                                                                       2/03/15 10:08

                                               15 JUILLET 2014

                                               ORDONNANCE




                      OBLIGATION DE NÉGOCIER
                    UN ACCÈS À L’OCÉAN PACIFIQUE
                          (BOLIVIE c. CHILI)




                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                          (BOLIVIA v. CHILE)




                                               15 JULY 2014

                                                    ORDER




2 CIJ1069.indb 3                                                 2/03/15 10:08

                                                                                       475




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2014                                       2014
                                                                                                15 July
                                                 15 July 2014                                 General List
                                                                                               No. 153

                             OBLIGATION TO NEGOTIATE
                            ACCESS TO THE PACIFIC OCEAN
                                            (BOLIVIA v. CHILE)




                                                   ORDER


                     The President of the International Court of Justice,
                     Having regard to Article 48 of the Statute of the Court and to Arti-
                 cle 79, paragraphs 1 and 5, of the Rules of Court,
                     Having regard to the Order of 18 June 2013, whereby the Court fixed
                 17 April 2014 and 18 February 2015 as the respective time‑limits for the
                 filing of a Memorial by the Plurinational State of Bolivia and a Counter‑­
                 Memorial by the Republic of Chile,
                     Having regard to the Memorial of Bolivia filed within the time‑limit
                 thus fixed ;
                     Whereas, on 15 July 2014, Chile filed a preliminary objection to the
                 jurisdiction of the Court ;
                     Whereas, consequently, under the provisions of Article 79, paragraph 5,
                 of the Rules of Court, the proceedings on the merits are suspended and a
                 time‑limit must be fixed within which the other Party may present a writ-
                 ten statement of its observations and submissions on the preliminary
                 objection ;
                     Taking account of Practice Direction V, according to which the
                 time‑limit for the presentation of such a written statement shall generally
                 not exceed four months from the date of the filing of preliminary objec-
                 tions,
                   Fixes 14 November 2014 as the time‑limit within which the Plurinational
                 State of Bolivia may present a written statement of its observations and

                                                                                          4




2 CIJ1069.indb 137                                                                                   2/03/15 10:08

                            obligation to negotiate access (order 15 VII 14)              476

                 submissions on the preliminary objection raised by the Republic of Chile ;
                 and
                   Reserves the subsequent procedure for further decision.

                    Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this fifteenth day of July, two thousand and
                 fourteen, in three copies, one of which will be placed in the archives of the
                 Court and the others transmitted to the Government of the Plurinational
                 State of Bolivia and the Government of the Republic of Chile, respec-
                 tively.

                                                                (Signed) Peter Tomka,
                                                                         President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                                                                                            5




2 CIJ1069.indb 139                                                                               2/03/15 10:08

